872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edith E. MCNAIRN, Plaintiff-Appellant,v.SECRETARY OF THE NAVY, Defendant-Appellee.
No. 88-2105.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1988.Decided March 9, 1989.Rehearing Denied March 31, 1989.

Edith E. McNairn, appellant pro se.
Joseph E. Digenova, United States Attorney, Royce C. Lamberth, Joyce K. McKee, Jeffrey Hunter Moon, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edith E. McNairn appeals the district court's order dismissing her discrimination complaint brought under 42 U.S.C. Sec. 2000e-16(c).  A review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the entry of summary judgment in favor of the Secretary of the Navy on the basis that McNairn failed to preserve a genuine issue of material fact as to those essential elements of her discrimination case on which she would bear the burden of proof at trial.  McNairn v. Secretary of the Navy, C/A No. 86-1354 (D.Md. Apr. 29, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.